Title: To Thomas Jefferson from William C. C. Claiborne, 21 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New-Orleans Decr. 21st. 1804.
                  
                  On yesterday in this City, there was great rejoicing—The Citizens generally evinced a grateful recollection of the period which annexed Louisiana to the United States, & thro’out the Day there was a degree of harmony which afforded me singular pleasure. —The paper enclosed will give you some account of the particulars.—You may be assured Sir, that the great body of this people, are becoming well disposed to the United States, and that the Mal Contents are at this time few in number:—The long residence of the Marquis of Casa Calvo & other Spanish officers in this Territory; the frequent Reports that the Country would be receeded to Spain; the Sale of the Florida Lands;—the Intrigues of Laussat, & of a few disappointed, restless Americans, occasioned a degree of unsettled Allegiance & discontent;—But the Communication to Congress at the opening of the Session, & the subsequent publication of the Official Letters of the Ministers Cervallos & Yrujo, has banished every Idea of another Change; & I see with satisfaction that the Confidence of the People in the American Government is daily encreasing. I fear however we shall soon find here a strong federal Party; nearly all the Gentlemen of the Bar, and many of the Merchants are of that Sect; they have a federal paper (the Louisiana Gazette) and it is assuming a decided Tone.—
                  The Legislative Council proceed with great Caution & deliberation; they have several important Laws under way, but will probably delay their final passage for a Week or two in expectation that the vacancies in the Legislature will soon be filled.
                  I persuade myself that the means I took to obtain a Council will meet your approbation;—the great distance between this City, and the Seat of Government; the lax state of the Laws, and the apparent anxiety of the well disposed Citizens led me to suppose that you would approve of my exercising a prudent discretion. Eugene D’orcier, George Pollack & James Mather are the Names of the new Councillors; they are Men of Integrity & Information; the two last have resided in the District for many years.—There are still five Vacancies in the Council, which I shall not attempt to fill without your Instructions.—I was myself enclined to think, that the Justices of the Peace appointed during the temporary Government, as also the Civil Commandants, had authority under the Act of Congress to exercise judicial Powers, until the Legislature had made other provision;—But on this point, several Gentlemen of Law learning disagreed with me, and it was understood to be the opinion of Judge Prevost, that the Act of Congress had destroyed all the former Tribunals of Justice.—Hence Sir, arose the necessity for an early organization of the Legislative Body—who having recognized & continued the functions of Justices of the Peace & of Commandants, the preservation of good order is insured, & the Council may with mature deliberation devise a permanent System of Jurisprudence.—
                  I pray you Sir, to accept my best Wishes for your health and happiness—and believe me to be With great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               